Title: Enclosure: Thomas Jefferson’s Account with de Bure Frères, [ca. 1 October 1818], enclosure no. 2 in de Bure Frères to Thomas Jefferson, 1 October 1818
From: de Bure Frères
To: Jefferson, Thomas


            
               ca. 1 Oct. 1818
            
               Avoir une Lettre de change payée le 23 aout de 630frpayé a M Warden88fr00c }42625redu sur L’envoi de 1817     1525facture de ce jour323   Nous redevons203.75c
           
            Editors’ Translation
            
              
                 ca. 1 Oct. 1818
              
                 Credit, a letter of exchange paid 23 August for  630 francspaid to Mr. Warden88fr00c }42625remainder from 1817 parcel     1525invoice of today323   We owe203.75c 
            
          